DETAILED ACTION
This Office Action is in response to the Preliminary amendment filed on 11/03/2020.
Claims 1 – 50 are cancelled.
Claims 51 – 74 are allowed. 
Allowable Subject Matter
Claims 51-74 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Wentink (US Publication 2009/0196212 A1) is the closest prior art to the subject matter being claimed in the independent claims. Wentink discloses in paragraph 46 that in response to the received wakeup schedule request frame from the station, the peer station may propose a different periodic wakeup schedule in a wakeup schedule response frame transmitted to the station. The wakeup schedule is being negotiated between the station and the peer station until a proposed periodic wakeup schedule is accepted. Specifically, the peer station may accept or acknowledge the originally proposed periodic wakeup schedule in a wakeup schedule response frame transmitted to the station. The station may then respond by accepting, acknowledging the different periodic wakeup schedule or by proposing another periodic wakeup schedule. Wakeup schedule request/response frames may be exchanged in this 
However, Wentink does not disclose “the transmitter circuitry, during at least one negotiation with the remote link partner, is to transmit frame information for use in determining, at least in part, (1) at least one power saving capability of the Ethernet PHY circuitry associated, at least in part, with the duplex frame communication, and (2) a requested wait time that the transmitter circuitry is requesting to wait, prior to resuming data transmission to the remote link partner, following a temporary halt of the data transmission associated, at least in part, with the at least one power saving capability; the transmitter circuitry is to wait a negotiated wait time, prior to the resuming of the data transmission, following the temporary halt of the data transmission associated, at least in part, with the at least one power saving capability of the Ethernet PHY circuitry, the negotiated wait time being determined based, at least in part, upon the requested wait time and another requested wait time, the another requested wait time to be requested during the at least one negotiation by the remote link partner; the at least one power saving capability of the Ethernet PHY circuitry is to be implemented in accordance with at least one programmable power saving policy; and the at least one programmable power saving policy (1) corresponds to at least one of a plurality of power saving modes of operation, and (2) is associated with at least one entry time to enter and/or at least one exit time to exit the at least one of the plurality of power saving modes of operation”.
Raissinia (US Publication 2009/0124301 A1) is the closest prior art to the subject matter being claimed in claim 1. With a similar concept, Raissinia discloses mobile stations in a wireless communication network can establish direct links between each other to obviate a need to transfer data via an access point. While direct links are active, the mobile stations coordinate or otherwise notify each other about power management modes to effectuate power save delivery of data via direct links. In accordance with a scheduled mechanism, mobile stations, coupled via a direct link, enter an active mode at a previously negotiated scheduled time after which time data transfer can occur. According to an unscheduled mechanism, one mobile station can remain awake while another enters a power save mode. The sleeping station can awaken and transmit a trigger frame to notify its peer that it is available for data transfers [0012] [0054] [0057] [0060] [0062]. 
However, Raissinia does not disclose “the transmitter circuitry, during at least one negotiation with the remote link partner, is to transmit frame information for use in determining, at least in part, (1) at least one power saving capability of the Ethernet PHY circuitry associated, at least in part, with the duplex frame communication, and (2) a requested wait time that the transmitter circuitry is requesting to wait, prior to resuming data transmission to the remote link partner, following a temporary halt of the data transmission associated, at least in part, with the at least one power saving capability; the transmitter circuitry is to wait a negotiated wait time, prior to the resuming of the data transmission, following the temporary halt of the data transmission associated, at least in part, with the at least one power saving capability of the Ethernet PHY circuitry, the negotiated wait time being determined based, at least in part, upon the requested wait time and another requested wait time, the another requested wait time to be requested during the at least one negotiation by the remote link partner; the at least one power saving capability of the Ethernet PHY circuitry is to be implemented in accordance with at least one programmable power saving policy; and the at least one programmable power saving policy (1) corresponds to at least one of a plurality of power saving modes of operation, and (2) is associated with at least one entry time to enter and/or at least one exit time to exit the at least one of the plurality of power saving modes of operation”.
Thus, the prior art of record do not teach or suggest individually or in combination “the transmitter circuitry, during at least one negotiation with the remote link partner, is to transmit frame information for use in determining, at least in part, (1) at least one power saving capability of the Ethernet PHY circuitry associated, at least in part, with the duplex frame communication, and (2) a requested wait time that the transmitter circuitry is requesting to wait, prior to resuming data transmission to the remote link partner, following a temporary halt of the data transmission associated, at least in part, with the at least one power saving capability; the transmitter circuitry is to wait a negotiated wait time, prior to the resuming of the data transmission, following the temporary halt of the data transmission associated, at least in part, with the at least one power saving capability of the Ethernet PHY circuitry, the negotiated wait time being determined based, at least in part, upon the requested wait time and another requested wait time, the another requested wait time to be requested during the at least one negotiation by the remote link partner; the at least one power saving capability of the Ethernet PHY circuitry is to be implemented in accordance with at least one programmable power saving policy; and the at least one programmable power saving policy (1) corresponds to at least one of a plurality of power saving modes of operation, and (2) is associated with at least one entry time to enter and/or at least one exit time to exit the at least one of the plurality of power saving modes of operation” as disclosed in the claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187